— Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered September 9, 1991, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the second degree.
Upon pleading guilty to driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the second degree, defendant was sentenced to consecutive terms of imprisonment of 360 days and 150 days, respectively. We reject his contention that these sentences were harsh and excessive. The record reveals that defendant has a record of arrests and convictions for alcohol-related offenses. The sentences imposed are less then the harshest sentences possible. Under these circumstances, we find no reason to disturb the sentences imposed by County Court (see, People v Miller, 163 AD2d 627, 629, lv denied 76 NY2d 942; People v Brown, 160 AD2d 1037, 1038, lv denied 76 NY2d 785).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.